DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The English language version of the disclosure and drawings, received on 9/21/2022, have been entered.  The preliminary amendments to the claims and specification, received on 9/21/2020, have been entered.

	Claims 1-7 are pending, all of which have been considered on the merits.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Japanese patent application JP 2019-098693 (filed 5/28/2019).  A certified copy of the foreign priority document is present in the application file.  No certified translation is present in the application file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6: There is insufficient antecedent basis for the limitation “the affected site” in line 3 of the claim.  
	For purposes of compact prosecution, claim 6 will be further treated as if it specified the affected site was the biological tissue in need of repair. Claim 6 is directed to the biomaterial, per se, not a method of administration.  Claim 6 defines the biomaterial as having the property of being in a gel state or a sol state prior to administration, and having the property of ability to form a hydrogel state only after/upon administration.  
	However, the embodiment wherein the biomaterial is in a gel state prior to administration, the claim does not make sense.  If the biomaterial is in a gel state prior to administration, it cannot have the property of forming a hydrogel state only after/upon administration.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagahama et al (Polymer Preprints, 66th Symposium on Macromolecules, 2017).
Nagahama et al disclose CxGels, containing Ac4ManNAz-modified cells and bAlg-DBCO solution.  	Regarding claims 1-2: Nagahama et al disclose CxGels with Ac4ManNAz-MCF-7 cells (breast cancer cells), as well as CxGels with Ac4ManNAz-C2C12 cells (myoblasts).  The branched alginate-DBCO solution reads on a water-soluble polymer having a reactive alkynyl group.  The Ac4ManNAz-MCF-7 cells and Ac4ManNAz-C2C12 cells each reads on a cell having tissue-regenerating capacity, and having on the surface thereof a reactive azide group.  Through bioorthogonal cross-linking reaction, the DBCO forms a covalent bond to the Ac4ManNAz and a hydrogel emerges (See Pg. 1-2 and Fig 1).  Both CxGels read on a biomaterial for repair of a biological tissue.  It is noted that ‘for repair of a biological tissue is an intended use that does not impart any specific limitations to the biomaterial beyond those limitations specifically recited in the body of the claim. 
Regarding claims 3-4: The branched alginate-DBCO reads on a polysaccharide thickener.
Regarding claim 5: The branched alginate-DBCO is branched polymer.
Regarding claim 6: The CxGel biomaterial is a solution that reacts at 37oC to form a hydrogel (See Pg. 3, last paragraph).  Thus, the CxGel has the property that it is in a sol state until the reaction occurs.  The reaction occurs at 37oC.  Noting that human body temperature is 37oC, the CxGel also has the property that the reaction will take place upon injection into human tissue. 
Regarding claim 7: Both the CxGel formed Ac4ManNAz-MCF-7 cells (breast cancer cells) and with Ac4ManNAz-C2C12 cells (myoblasts) are physically applicable to an injured or defect muscle tissue.  

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (Abstracts for the 17th Congress of the Japanese Society for Regenerative Medicine, Mar 21, 2018).
Kimura disclose CxGels, containing azide-modified myoblasts and alkyne-modified alginate.
Regarding claims 1-2:  The alkyne-modified alginate reads on a water-soluble polymer having a reactive alkynyl group.  The azide-modified myoblasts reads on a cell having tissue-regenerating capacity, and having on the surface thereof a reactive azide group.  The reaction between the azide groups and the alkyne group necessarily forms a covalent bond between the azide group and the alkyne group, resulting in a hydrogel.  The CxGel reads on a biomaterial for repair of a biological tissue.  It is noted that ‘for repair of a biological tissue is an intended use that does not impart any specific limitations to the biomaterial beyond those limitations specifically recited in the body of the claim. 
Regarding claims 3-4: The alkyne-modified alginic acid reads on a polysaccharide thickener, specifically alginate.
Regarding claim 6: Kimura et al disclose injecting the CxGel into the affected site of a femoral muscle injury mouse model.  Thus the CxGel necessarily has the property of being in a sol state prior to administration (as such is necessary to physically allow injection), and has the property of ability to form a hydrogel state upon administration.  (The reaction between the azide groups and the alkyne-modified alginic acid presents a hydrogel.  If injected prior to hydrogel formation, the hydrogel will form after administration.)
Regarding claim 7: The CxGel is demonstrated as being applicable to an injured muscle.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagahama et al (Nature Communications, June 6, 2018).
	Nagahama et al investigate in vivo CxGel formation. Nagahama et al form a suspension of LifeAct-GFP-expressing N3(+)C2C12 cells in bAlg-DBCO solution.  The solution was injected to severe skeletal defects of mice, and in situ hydrogel formation was observed (See Pg 6-7 “Potential applications of cell…”).
Regarding claims 1-2: The branched alginate-DBCO solution reads on a water-soluble polymer having a reactive alkynyl group.  The azide-modified LifeAct-GFP-expressing C2C12 cells reads on cells having tissue-regenerating capacity, and having on the surface thereof a reactive function azide group.  The reaction between the azide groups and the alkyne-modified alginic acid presents a hydrogel.  The CxGel reads on a biomaterial for repair of a biological tissue, as the CxGel is demonstrated as repairing muscle tissue. 
Regarding claims 3-4: The alkyne-modified alginic acid reads on a polysaccharide thickener, specifically alginate.
Regarding claim 5: The branched alginate-DBCO is branched polymer.
Regarding claim 6: The CxGel has the property of initially being a solution in vitro (prior to administration), and is capable of forming a hydrogel upon administration in vivo.
Regarding claim 7: The CxGel is demonstrated as being applicable to an injured muscle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633